Citation Nr: 0209571	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-16 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to December 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran and his representative 
appeared at a hearing at the RO in October 1999.  In November 
2000, the Board remanded this case for further development.


FINDING OF FACT

The veteran's current back disability is not related to any 
disease or injury incurred during active military service.


CONCLUSION OF LAW

A back disability to include degenerative disc disease of the 
lumbar spine was not incurred in or aggravated by service and 
any arthritis of the back may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a back 
disorder.  In testimony and statements, the veteran contends 
that he injured his back lifting poles and falling off the 
top of a truck in service and continued to experience back 
pain and problems after service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent or more during the first 
year after the veteran's final separation from service 
pursuant to 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Service medical records disclose that the veteran was seen in 
service for complaints of back pain.  Diagnoses included back 
strain and contusions over the right posterior sacrum after a 
fall.  X-rays appeared normal.  The veteran's November 1966 
separation examination revealed a normal spine and 
musculoskeletal system and there was no history of injury or 
complaints of the spine reported. 

The first evidence of record of back pain subsequent to 
service is a May 1996 VA medical note showing a complaint of 
low back pain for several months.  A diagnosis was not 
provided. 

Private medical records from Dr. A. K. Lay dated from July 
1996 to September 1999 do not show any complaints or 
diagnoses of back pain until September 1999.  A September 
1999 private medical record indicates that the veteran 
requested that the doctor provide a letter relating his 
chronic back pain to service injury in 1965.  In a September 
1999 letter, Dr. Lay stated that the veteran had an injury to 
his back while in service in 1965 in Korea; that the veteran 
had episodes of back since that time; and that he now had 
degenerative changes of the back and polyneuropathy.  Dr. Lay 
opined that these problems were likely the result of the fall 
and that service-connection was warranted.  In an October 
1999 letter, Dr. Lay opined that it was highly probable that 
the veteran's back condition had its onset in service.   
 
At a December 1999 VA orthopedic examination, the VA 
orthopedic specialist noted that he reviewed the veteran's 
claims folder, including the veteran's service medical 
records and Dr. Lay's letter, and examined the veteran.  The 
veteran reported working in construction from 1972 to 1986 
and then on his farm.  X-rays revealed early hypertrophic 
changes with osteophytes from L1-4.  The diagnosis was 
degenerative disc disease of the lumbar spine.  The VA 
orthopedic specialist opined that it was more likely than not 
that the veteran's degenerative disc disease was a result of 
aging rather than the two episodes of injury documented in 
the service medical record. 

VA medical records from June 1999 to January 2002 show 
complaints of back pain with diagnoses of degenerative joint 
disease of the lumbar spine and chronic low back pain.  

VA neurological examination reports dated in March 2001 and 
February 2002 diagnosed mild sensory peripheral neuropathy.  
However, it was noted that his weakness on formal testing was 
way out of proportion to his functional ability and that 
there were no findings suggestive of radiculopathy.  The 
examiner stated that back injury is not a cause of peripheral 
neuropathy.  Additionally, in March 2001, the examiner noted 
that as the veteran had back injury in service and provided 
testimony of complaints of back pain dating to service, it 
was reasonable to assume that his back injury resulted in 
predisposition to degenerative problems.  However, in a 
February 2002 report, the VA examiner stated that the 
veteran's degenerative changes of the lumbar and chronic low 
back pain were likely musculoskeletal in origin.

In a June 2001 statement, Dr. Lay reported that the private 
doctor who previously treated the veteran had retired and 
that the veteran was unable to get the records.

In addition to his statements and testimony, the veteran 
submitted several statements from friends to support his 
claim that he injured his back in service and continued to 
experience back problems thereafter.  The Board has 
considered these support statements and the veteran's 
testimony.  However, there is no evidence of record that the 
veteran or his friends have specialized medical knowledge, 
thus they are not competent to offer medical opinion as to 
cause or etiology of the claimed disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In summary, although the service medical records indicate 
that the veteran complained of back pain during service in 
1965 and early 1966, the clinical evaluation of the spine at 
his 1966 separation examination was normal.  Based on this 
evidence, it appears that any back disorder the veteran had 
in service was acute and transitory, and resolved therein 
without chronic identifiable residual disability.

Moreover, although the veteran reported that he had constant 
back pain since separation from service, the first evidence 
of back complaints subsequent to service was in May 1996, 
approximately 30 years after service.

Additionally, the Board finds that the September 1999 and 
October 1999 statements by Dr. Lay, that the veteran's 
degenerative disc disease was likely related to the injury 
sustained in service in 1965, are not competent medical 
evidence of a nexus between current back disability and 
disease or injury in service.  There is no indication that 
Dr. Lay reviewed the veteran's entire claims file to include 
his service medical records.  It appears from the statements 
that Dr. Lay relied on the history provided by the veteran.  
Additionally, the VA neurologist also appeared to rely on the 
veteran's testimonial evidence of constant complaints of back 
pain since service rather than the evidence showing no 
complaints or treatment for 30 years after service.  CAVC has 
determined that the history that the veteran provided does 
not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In contrast, 
in a December 1999 VA opinion, a VA orthopedic specialist, 
after reviewing the veteran's entire claims file including 
his service medical records and Dr. Lay's letter, opined that 
the veteran's degenerative disc disease was due to aging and 
not to the veteran's injuries in service many years ago.  
Accordingly, the Board finds the longitudinal review of the 
record by the VA orthopedic specialist to be more probative 
and persuasive.

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's current back disorder began during 
service or that any form of arthritis of the back developed 
within one year after service.  Therefore, the claim for 
service connection is denied.

VCAA
 
The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the veteran has been informed of the applicable laws and 
regulations, the evidence needed to substantiate his claim, 
VA's notification requirements by a statement of the case, 
supplemental statements of the case, and the Board remand.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, his VA clinical records, and private medical 
records.  Moreover, the veteran appeared at a hearing and 
presented testimony at the RO.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist, and 
that under the circumstances of this case, additional 
development would serve no useful purpose. 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9);see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   



ORDER

Service connection for a back disorder to include 
degenerative joint disease of the lumbar spine is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

